Citation Nr: 1446389	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-47 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the ratings for a postoperative left knee disability (currently assigned "staged" ratings of 20 percent prior to December 9, 2008, and 10 percent from February 1, 2009).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 2008 to September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a left knee disability, rated 20 percent, effective September 4, 2008.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2011, the case was remanded for further development.

From December 9, 2008 to February 1, 2009, the Veteran's left knee disability was rated 100% (under 38 C.F.R. § 4.30, for convalescence following surgery).  Therefore, that period of time is not for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2011 remand ordered an orthopedic examination to determine the current severity of the Veteran's left knee disability.  He was scheduled for a VA general medical examination (for which he failed to report).  However, a separate request was made for a knee and lower leg examination (and that examination request remains pending with VHA).  In addition, it appears that on remand, someone attempted to contact the Veteran (at what is noted to have been an invalid phone number) and was advised that the Veteran had moved to North Carolina.  Regardless, it does not appear that the examination ordered in the prior remand has been scheduled, or that he has been notified of any such examination.  As a matter of law, a remand by the Board confers on the Veteran the right to compliance with the orders therein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, corrective action is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development, to perhaps include reconciling addresses listed in AOJ records, VHA records, and those in VA's finance division (as the Veteran receives compensation) to conclusively establish the Veteran's correct current address.  The development should be documented in the record, and if the correct current address is not the address to which his April 2012 supplemental statement of the case (SSOC) was mailed, arrange for the correct address to be entered throughout the VA system.

2.  Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service connected left knee disability, with notification of the examination mailed to the Veteran at his correct current mailing address.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies (specifically including ranges of motion, tests for instability, and X-rays to determine whether there is arthritis in the knee) should be completed.  All symptoms and functional limitations due to the service-connected left knee disability should be described in detail (with notation of any further limitations due to pain, use, weakness, and other such factors) and the examiner should explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

